—Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered July 17, 1997, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a persistent violent felony offender, to a term of nine years to life, unanimously affirmed.
Defendant’s claims concerning the sufficiency of the evidence of his intent to cause serious physical injury and the court’s charge on that subject are unpreserved (see, People v Padro, 75 NY2d 820), and we decline to review them in the interest of justice. Were we to review these claims, we would find that intent to cause serious physical injury could be inferred from defendant’s conduct and the surrounding circumstances (see, People v Steinberg, 79 NY2d 673, 682), and that the main and supplemental charges conveyed the proper legal principles regarding the element of intent. Since there was no “ground appearing in the record which * * * would require a reversal or modification of the judgment as a matter of law by an appellate court” (CPL 330.30 [1]), defendant’s motion to set aside the verdict was properly denied. Concur — Sullivan, P. J., Nardelli, Ellerin, Rubin and Friedman, JJ.